Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Communication on 11/06//2019 with claim 1-17 are pending in the Application.   
Reason for allowance
 
 
2.	Claims 1-17 are allowed.
The following is an examiner’s statement of reason for the indication of allowable subject matter:  
I/ Group I: Claims 1-3:
 The electroluminescent material recited in these claims are not taught or rendered obvious by prior art of record. 
II/ Group II: Claims 4-13:
The method for manufacturing an electroluminescent material recited in these claims are not taught or rendered obvious by prior art of record.
III/ Group III: Claims 14-17
The light emitting device recited in these claims are not taught or rendered obvious by prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION
4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Howard, Jr. et al. (US 2017/0029362) discloses a luminescent compound.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    
                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897